Citation Nr: 0514482	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  98-13 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for the loss of bowel control, prior to February 9, 
1999.  

2.  Entitlement to a disability evaluation in excess of 30 
percent for the loss of bowel control, on and after February 
9, 1999.  

3.  Entitlement to special monthly compensation based on need 
for aid and attendance.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESSES AT HEARING ON APPEAL

Appellant and her former husband


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from September 1972 to August 
1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions June and August 1998 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in North Little Rock, Arkansas.  The first decision 
denied entitlement to special monthly pension benefits due to 
the need for regular aid and attendance.  

The second decision granted service connection for loss of 
bowel control and the RO assigned a 10 percent disability 
evaluation.  The veteran was notified of the evaluation 
assigned and she appealed the numerical value awarded.  The 
Board remanded the claim in July 2003 for the purpose of 
additional development.  After that development was 
completed, the VA granted a 30 percent disability evaluation 
for the loss of bowel control.  The claim has since been 
returned to the Board for review.  

With respect to the issue involving the loss of bowel 
control, this disability has been rated pursuant to the 
rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 
7332 (2004).  Under this rating code, if the requisite 
criteria are met, the veteran's disability could be rated 
higher than 30 percent.  Because the veteran has not 
withdrawn her claim for a higher rating, the issue is still 
pending and before the Board.  See AB v. Brown, 6 Vet. App. 
35 (1993).    

The record reflects that the veteran's representative has 
requested entitlement to additional special monthly 
compensation based on the need for a higher level of care at 
the rate specified under Section 1114(r)(1) and (2) of the 
United States Code.  This issue has not been adjudicated by 
the RO, it is not before the Board, and thus it is referred 
back to the RO for additional action.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  The veteran suffers from constipation and must depend on 
the use of digital stimulation, suppositories, and enemas for 
voiding purposes.  

3.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to five degrees or 
less, nor is she a patient in a nursing home because of 
mental or physical incapacity.

4.  The impairment resulting from the veteran's service-
connected disabilities are not such that she requires the 
care or assistance of another on a regular basis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 100 percent for loss of 
bowel control have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.104, Diagnostic Code 
7332 (2004).  

2.  The criteria for special monthly pension based on the 
need for the regular aid and attendance have not been met.   
38 U.S.C.A. §§ 1114, 1502(b), 1521(d), 5107 (West 2002); 
38 C.F.R. §§ 3.23, 3.102, 3.350, 3.351, 3.352 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claim addressed in this 
decision, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate her claim for an 
increased evaluation and special monthly compensation (aid 
and attendance) and inform her whether she or VA bears the 
burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the information 
necessary to substantiate her claim by means of the 
discussions in the original rating decisions, the rating 
decision of November 2004, the statement of the case (SOC), 
and the supplemental statements of the case (SSOC) issued 
over the course of the appeal since 1999.  Specifically, in 
those documents, the appellant has been told that she needed 
to submit evidence supporting her assertions that her 
service-connected disabilities were so disabling that they 
entitled her to special monthly compensation.  Furthermore, 
she was informed of the various subunits, such as aid and 
attendance, that make up special monthly compensation.  She 
was provided information as to what she must submit in order 
to qualify and subsequently prevail for benefits under these 
subunits.  With respect to the other issue involving an 
increased evaluation, the veteran has been informed that she 
needed to provide evidence to the VA annotating the worsening 
of her bowel control disability.  She was provided 
information as to what she must submit in order to qualify 
and subsequently prevail for an increased evaluation.  

VA informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the veteran.  The VA 
also informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects that the veteran underwent a VA 
Aid and Attendance or Housebound Examination in March 2004 to 
determine the veteran's medical status.  Moreover, she 
underwent two other medical examinations in January and March 
2004.  Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure an 
examination of the veteran.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  It 
seems clear that the VA has given the veteran every 
opportunity to express her opinion with respect to her 
claims, the VA has obtained all known documents that would 
substantiate the veteran's assertions; and, the veteran has 
undergone examinations so that the VA would have a complete 
picture of the veteran's various disabilities and whether 
they entitle the veteran to special monthly compensation and 
an increased evaluation for the loss of bowel control.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, the initial AOJ decision was made before 
November 9, 2000, the date the VCAA was enacted.  In 
reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
completeness of the VCAA notice requirement with regard to 
the issue involving special monthly compensation and an 
increased evaluation discussed on appeal was harmless error.  
In a letter to the veteran, dated February 2004, along with 
the SOC and the SSOCs, the RO informed her of what 
information she needed to establish entitlement to special 
monthly compensation and an increased evaluation.  The 
veteran was further told that she should send to the RO 
information describing additional evidence or the evidence 
itself.  The letter satisfies the VCAA content-complying 
notice.  The claimant and her representative have been 
provided with every opportunity to submit evidence and 
argument in support of the veteran's claim and to respond to 
VA notices.  Therefore, to decide the issues addressed in 
this decision would not be prejudicial error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claims.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for her 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, the SOC, the 
SSOCs, and the accompanying notice letters, VA satisfied the 
fourth element of the notice requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  See also Mayfield v. 
Nicholson, No. 02-1077, 2005 WL 957317 (Vet. App. Apr. 14, 
2005).  

Here, the veteran is not prejudiced by the Board's 
consideration of her claims as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing special monthly 
compensation and an increased evaluation.  She has, by 
information letters, rating decisions, the Board's Remand of 
July 2003, and the SSOCs been advised of the evidence 
considered in connection with her appeal and what information 
VA and the veteran would provide.  Thus, the Board finds that 
there has been no prejudice to the veteran that would warrant 
further notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

I.  Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2004).  With respect to the increased 
evaluation, the appeal involving loss of bowel control does 
stem from the veteran's disagreement with an evaluation 
assigned as a result of the original grant of service 
connection, and the potential for the assignment of separate, 
or "staged" ratings for separate periods of time, based on 
the facts found, are for consideration.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

The veteran's disability has been rated pursuant to the 
rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 
7332 (2004), which provides that a complete loss of sphincter 
control warrants a 100 percent evaluation.  With extensive 
leakage and fairly frequent involuntary bowel movements, a 60 
percent evaluation is assigned.  Where there are occasional 
involuntary bowel movements necessitating the wearing of a 
pad, a 30 percent evaluation is assigned.  Constant slight, 
or occasional moderate leakage warrants a 10 percent 
evaluation. 

The veteran underwent a VA neurological examination in May 
1998.  During that examination, the veteran told the doctor 
that she suffered from urinary incontinence.  Although she 
noted that she had some perineal and rectal loss of 
sensation, along with some bowel urgency, she was not 
currently suffering from bowel incontinence.  

After the examination, the veteran provided a written 
statement with respect to her bowel condition.  She stated 
that she was constantly constipated, normally only having one 
or two bowel movements per week.  She further stated that she 
had to use over-the-counter enemas or her digits to engage in 
a bowel movement.  The Board notes that these same complaints 
were reported in a VA medical report of July 1998.  

The veteran provided testimony before an RO hearing officer 
in February 1999.  At that time, she repeated her previous 
assertions involving bowel control.  She stated that she used 
suppositories approximately twice a week, or stool softeners, 
or digital stimulation.  The Board notes that the veteran's 
testimonial statements have mirrored written statements that 
she made before and after the hearing.  She has been 
consistent over the years, and the Board finds her statements 
credible and believable.

An Aid and Attendance Examination was performed in March 
2004.  The examiner concluded that the veteran had "loss of 
bowel and bladder control."  Another examination was 
accomplished in July 2004.  The examiner commented that the 
veteran had decreased rectal muscle tone and suffered from 
bowel incontinence.  

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Unfortunately, a 
definition or clarification of what is considered 
"extensive" or "frequent" for a rectal disability to be 
considered 60 percent debilitating, or for "complete loss" 
for a rectal disability to be considered 100 percent 
debilitating, has not been provided in 38 C.F.R. §§ 4.110 - 
4.114 (2004).  

If the veteran must depend on the use of digital stimulation, 
suppositories, and enemas in order to experience a bowel 
movement, the Board, from a practical point, believes that 
this indicates the loss of use of sphincter control.  
Moreover, the most recent Aid and Attendance Examination 
specifically noted that the veteran had loss bowel control.  
The Board further believes that the evidence, examined 
historically and longitudinally since her claim, indicates 
that she does suffer from complete loss of control of the 
bowels.  Accordingly, the criteria for a 100 percent 
evaluation have been met.    

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson, supra.  However, the Board finds that the 
medical evidence demonstrates consistently and throughout 
that the veteran meets the criteria for a 100 percent rating 
from the date of her claim.  Therefore, the assignment of 
staged evaluations in this case is not necessary.  Hence, a 
100 percent disability is granted.  


II.  Aid and Attendance

The veteran has requested that the VA grant her special 
monthly compensation in the form of aid and attendance as a 
result of her service-connected disabilities.  The RO 
initially denied the veteran's request for these benefits in 
an RO's action, dated June 1998.  She was informed of the 
decision and she has appealed.  

In conjunction with her claim, the veteran and her then-
husband provided testimony before the RO in February 1999.  
During that hearing, the veteran's spouse said that he helped 
feed, bathe, and clothe her.  He further stated that he 
provided a lookout for her so that she would not injury 
herself.  Nevertheless, she admitted that she could ambulate 
a short distance and that she could perform some tasks at 
home but that the performance thereof brought upon 
exhaustion.  

One of the veteran's sons provided an undated written 
statement in support of his mother's claim.  He indicated 
that his father assisted his mom with injections and 
catheterization.  He noted that his dad drove his mom 
wherever she needed to go and provided assistance to her with 
respect to getting in and out of her wheelchair.  Finally, he 
reported that his mom required assistance to wash her back 
and hair, and to dress when dressing required the use of 
buttons and ties.  

As a result of the veteran's claim, and following the Board's 
remand for additional medical information, the veteran 
underwent a specific Aid and Attendance Examination in March 
2004.  The doctor specifically wrote that the veteran was 
able to "feed, cloth, and attend to needs of nature," and 
that "daily skilled services" were not indicated.  

Under pertinent criteria, the law provides that special 
monthly compensation is payable if the veteran, as the result 
of service-connected disability, has suffered the anatomical 
loss or loss of use of both feet, or of one hand and one 
foot, or is blind in both eyes, with 5/200 visual acuity or 
less, or is permanently bedridden or so helpless as to be in 
need of regular aid and attendance.  See 38 U.S.C.A. § 
1114(l) (West 2002); 38 C.F.R. § 3.350 (2004).  The criteria 
for determining that a veteran is so helpless as to be in 
need of regular aid and attendance are contained in 38 C.F.R. 
§ 3.352(a) (2004).

Determinations as to the need for aid and attendance are 
factual in nature and must be based upon the actual 
requirements for personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as the:

(1)  Inability of the claimant to dress 
or undress him or herself or to keep him 
or herself ordinarily clean and 
presentable; 

(2)  Frequent need of adjustment of any 
special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without assistance; 

(3)  Inability of the claimant to feed 
him or herself through loss of 
coordination of upper extremities or 
through extreme weakness; 

(4)  Inability to attend to the wants of 
nature; or 

(5)  Incapacity, either physical or 
mental, that requires care or assistance 
on a regular basis to protect the 
claimant from hazards or dangers incident 
to his or her daily environment.

It is not required however that all of the disabling 
conditions enumerated be present before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his or her condition as a whole, and the need 
for aid and attendance must be regular, not that there be a 
constant need.  38 C.F.R. § 3.352(a) (2004).

An individual who is bedridden shall also be considered to 
require regular aid and attendance.  "Bedridden" 
constitutes a condition which through its essential character 
actually requires that an individual remain in bed.  The fact 
that a claimant has voluntarily taken to bed or that a 
physician has prescribed bedrest for a lesser or greater 
portion of the day to promote convalescence or cure will not 
suffice.  Id.   

In addition, 38 C.F.R. § 3.350 and § 3.352 (2004) provide 
further definitions on when aid and attendance benefits are 
to be granted.  These regulations also provide criteria as to 
when an R-1 rate is to be granted and when an R-2 rate is to 
be granted.  The following are criteria in determining the 
need for regular aid and attendance:  inability of the 
claimant to dress or undress himself/herself, or to keep 
himself/herself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself/herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a) (2004).

The veteran's service-connected disabilities and their 
corresponding disability evaluations are as follows:

?	Paresthesias and urinary incontinence associated with 
multiple sclerosis with weakness of the right lower 
extremity with loss of use of foot, evaluated 60 percent 
disabling.
?	Weakness of left lower extremity associated with 
multiple sclerosis with weakness of the right lower 
extremity with loss of use of foot, evaluated as 60 
percent disabling.
?	Multiple sclerosis with weakness of the right lower 
extremity with loss of use of foot, evaluated as 60 
percent disabling.
?	Loss of bowel control associated with weakness of the 
left lower extremity, as a result of this Board's 
decision evaluated as 100 percent disabling.
?	Weakness of the right upper extremity associated with 
multiple sclerosis with weakness of the right lower 
extremity with loss of use of foot, evaluated as 20 
percent disabling.  
?	Weakness of the left upper extremity associated with 
multiple sclerosis with weakness of the right lower 
extremity with loss of use of foot, evaluated as 20 
percent disabling.

The combined evaluation for compensation is 100 percent with 
bilateral factors given for diagnostic codes 8511, 8511, 
8520, and 8520.  See 38 C.F.R. Part 4 (2004).  

In considering whether the veteran is entitled to special 
monthly compensation benefits based on the need for regular 
aid and attendance, the Board may only consider separate and 
distinct disabilities.  38 C.F.R § 3.350(e)(3) (2004).  The 
veteran has already been granted special monthly compensation 
for the loss of use of one foot [38 U.S.C.A. § 1114(k) (West 
2002)].  Thus, this condition cannot be used in determining 
whether aid and attendance should be granted to the veteran.  
For the case before the Board, the Board then must consider 
whether the veteran's other disabilities, considered solely 
and separately and not in combination with one another, 
qualify the veteran for benefits.  The Board notes that the 
veteran's foot condition will be considered "normal" in 
determining whether her other disabilities separately entitle 
the veteran to additional benefits.  

After a careful review of the evidence of record, it is the 
decision of the Board that the veteran is not entitled to 
special monthly pension benefits based on the need for 
regular aid and attendance.  The medical evidence does not 
indicate that she meets the criteria outlined in 38 C.F.R. § 
3.351 (2004).  The record does not show that the veteran is 
blind, hospitalized, or mentally incapacitated as a result of 
one of her disabilities.  Although the veteran does use a 
wheelchair, said chair is not used all of the time as the 
veteran is capable of ambulating without an appliance or 
through the use of a walker.  

Additionally, while her spouse assisted with the veteran's 
dressing and with her hygiene, the evidence does not suggest 
that the veteran would be totally unable to dress or attend 
to her hygiene needs without the assistance of others.  
Although it has been written by her son that the veteran 
would not be able to protect herself from the hazards or 
dangers of her daily environment, and that she was unable to 
move into or out of her wheelchair without assistance, these 
observations are not supported by medical evidence or by the 
observations of medical personnel.  In concluding the 
examination report of March 2004, the doctor wrote that the 
veteran did not require the daily personal health care 
services of a skilled provider.  He did not opine that the 
veteran would require hospital, nursing home, or other 
institutional care.  Again, the doctor's conclusions were 
based on the symptoms and manifestations resulting from all 
of her disabilities.  Furthermore, the veteran has not lost 
the use of both feet or of one hand, she is not blind in both 
eyes with visual acuity of 5/200 or less, and she is not 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  Therefore, the Board concludes 
that the veteran is not entitled to special monthly 
compensation based on the need for regular aid and 
attendance.   

Based on the above, the preponderance of the evidence is 
against the appellant's claim for entitlement to special 
monthly compensation based on the need for aid and 
attendance.




ORDER

A 100 percent disability rating for the loss of bowel control 
is granted from the initial grant of service connection, 
subject to the controlling criteria applicable to the payment 
of monetary awards.

Entitlement to special monthly compensation based on need for 
aid and attendance is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


